Citation Nr: 1333022	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-16 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current hearing loss and tinnitus are related to acoustic trauma in service.  While in service, he served as an indirect fire crewman.  He reports that while in service he was exposed to firearms and explosives.  He asserts that he did not have adequate hearing protection during service.  He also reports that post military service he was exposed to high intensity noise environments as an electrician, though he reported use of hearing protection.  In 1999, the Veteran was diagnosed with Meniere's disease.

Service treatments records show that the Veteran's hearing was normal and that he denied a history of ear trouble of hearing loss.

The Board notes that the VA examination and opinion dated in May 2011 is not adequate to adjudicate the claims of service connection.  The examiner found that the Veteran's hearing loss was not related to service.  The rationale was that the Veteran's service treatment records are silent for complaints of hearing loss and tinnitus, as is a May 1972 examination for retention in the Reserves, which noted hearing as normal.  The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner did not provide a rationale as to why it was significant that the Veteran's hearing was noted as "normal" in service in opining that the Veteran's current hearing loss and tinnitus were not related to service.  Further, the examiner's opinion was expressed in speculative language, stating that post-service noise exposure and disease were "capable" of causing hearing loss and tinnitus.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (indicating that speculative medical opinions are not particularly probative).  In other words, the examiner did not provide an adequate opinion as to whether the Veteran's current hearing loss could be a delayed onset from acoustic trauma in service.  In light of the foregoing, the Board finds that the Veteran should be scheduled for another VA examination to include an opinion.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an appropriate medical professional to determine the nature, extent, and etiology of the Veteran's current bilateral hearing loss and tinnitus.  The claims folder, including a copy of this remand, must be made available and reviewed by the examiner for review in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the evaluation report.

After reviewing the claims file, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed bilateral hearing loss and/or tinnitus is related to the Veteran's in-service noise exposure.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's tinnitus was caused by or aggravated by any service related hearing loss.  As it pertains to the aggravation aspect of the opinion, the examiner should comment as to whether any service-related hearing loss increased the severity of the Veteran's tinnitus.  If aggravation is found the examiner should identify that aspect of the disability which is due to aggravation.

The examiner must state whether there are medical reports or studies that indicate that noise induced hearing loss can have a delayed onset, including years after the exposure event(s).  The examiner should reconcile any such studies with his medical opinion.

A complete rationale for all opinions and conclusions reached should be provided.  The examiner should also consider the Veteran's noise history and find credible the Veteran's exposure to acoustic trauma in service.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the claim for service connection for bilateral hearing loss and tinnitus.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. OSBORNE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


